              Case 1:19-cv-03126-SAG Document 27 Filed 02/09/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                   *
THE HALAL SHACK, INC.                              *
                                                   *
                       Plaintiff                   *
     v.                                            *          Civil Case No. SAG-19-3126
                                                   *
LEGENDS HALAL SHACK, LLC                           *
                                                   *
                       Defendant                   *
                                                   *
*         *       *     *      *       *       *       *      *       *       *       *       *

                                   MEMORANDUM OPINION

          I have reviewed Plaintiff’s Motion for Attorneys’ Fees and Costs, ECF 26, which was

unopposed. While the hours billed in performing the relevant work are reasonable under the

governing legal standards, the proposed hourly rates are not. First, the rates wildly exceed the

presumptively reasonable rates set forth in this Court’s Local Rules, without sufficient explanation

for the excess in this uncontested matter. Second, counsel propose “blending” the counsel and

paralegal rates, which entirely defeats the purpose of having a paralegal perform the majority of

the work relevant to the motion. Even the proposed “blended” rate well exceeds the upper limit

of the rate structure in this Court’s guidelines. Accordingly, this Court will reduce the hourly rates

billed to the top ranges of the Guidelines set forth in Appendix B of the Local Rules. The rate for

each attorney’s hourly work will be $475, since both attorneys have at least 20 years of experience

at the bar. The rate for the paralegal’s work will be reduced to $150, and the “blending” of the

rates is eliminated. The result, when the fees are added to the $160 in costs incurred, is an award

of $3235.00. A separate order of judgment will enter.


Dated: February 9, 2021                                                      /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge
